Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, sub-species 1, and sub-species a in the reply filed on 02/28/2022 and 03/10/2022 is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5, 13, and 30 recite “wherein the rods are configured such that the bed subsystem supports at least 30% of the loaded weight of the rods.”. Claims 5, 13, and 30 are omitting essential elements that produce such functional limitations, such omission amounting to a gap between the elements since it is unclear how “the rods are configured to provide” for the bed subsystem to support 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3-5, 9, and 25 are directed to the same invention as that of Claims 1, 6, and 16 of commonly assigned Patent No. 10,646,737. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 8, 10-18, 19-24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-26 of U.S. Patent No. 10,646,737. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 2, 7, 8, 10-18, 19-24, and 26-30 are more broad and would be anticipated by Claims 1-26 of U.S. Patent No. 10,646,737.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 19-24 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanElverdinghe (US 20090062078) in view of Semrau et al (US 7909703).
Regarding Claims 1, 2, and 7, VanElverdingle teaches a trampoline system comprising:                         a frame subsystem 150;                         a bed subsystem 310 that comprises a rebounding bed 310 and that is supported by the frame subsystem 150; and                        an enclosure subsystem that comprises a net 102 and a plurality of rods 101,301 that support the net 102, at least one of the rods having a first end area and a second end area, the first end area being, coupled to at least the frame subsystem or the bed subsystem, and the second end area being coupled to at least the bed subsystem (Refer to Figs. 1&3 to depict that the first and second area of the plurality of rods are attached to the frame subsystem);                     VanElverdinghe fails to expressly disclose wherein the mass of the enclosure subsystem being less than 55% of a standardized mass of the bed subsystem and/or and the trampoline system is able to provide an enclosure impact weight rating of 11 times the mass of the enclosure subsystem. Semrau et al teaches a trampoline system comprising a frame subsystem, bed subsystem, and an enclosure system wherein Semrau teaches that such system is lightweight made from a lightweight material for easy transportation (Refer to Col 3 Lines 1-8). Although, the mass of the enclosure subsystem being less than 55% of a standardized mass of the bed subsystem and/or and the trampoline system is able to provide an enclosure impact weight rating of 11 times the mass of the enclosure subsystem is not expressly taught, the Office takes the position that Semrau et al acknowledges that such lightweight design based on suitable materials is desired and since Applicant does not provide criticality of the mass of the enclosure system being less than 55% over other percentages in the art, and an enclosure impact weight rating of In re Leshin, 125 USPQ 416 & . Refer to MPEP 2144.04 IV.     CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.
Regarding Claim 6, VanElverdinghe continues to teach wherein the first end area of at least one of the rods 101,301 is coupled to the frame subsystem and the net 102 is coupled to the bed subsystem 310 (Refer to annotated Fig. 3 below).
    PNG
    media_image1.png
    583
    584
    media_image1.png
    Greyscale

Regarding Claims 19-24, VanElverdingle teaches a trampoline system comprising:                         a frame subsystem 150;                         a bed subsystem that comprises a rebounding bed 310 and that is supported by the frame subsystem 150; and                        an enclosure subsystem that comprises a net 102 and a plurality of arched rods 101,301 that extend above the level of the rebounding bed 310,                    at least one of the rods 101,301 having a first end area and a second end area, the first end area being, coupled to at least the frame subsystem or the bed subsystem, and the second end area being coupled to at least the bed subsystem or the frame subsystem, and the net being supported by the rods and extending above the level of the rebounding bed (Refer to Figs. 1&3 to depict that the first end area and second end area of the rods 101,301 are attached to the frame subsystem);                         wherein the at least one of the rods extends upwardly at a glancing angle of less than or equal to 80 degrees (Refer to Paragraph [0018]);                        wherein at least one of the rods is coupled to at least one other rod (Refer to Fig. 3 at 304 and/or Fig. 1 to depict all the rods being indirectly coupled);                        VanElverdinghe fails to expressly disclose wherein the mass of the enclosure subsystem being less than 55% of a standardized mass of the bed subsystem and/or wherein at least one of the rods is configured within the enclosure subsystem when assembled at rest to have a radius of curvature at all points along the path of the rod that is greater than or equal to 0.20 of an effective radius of the rebounding bed and/or at least one of the rods is a flexible rod or semi-rigid rod, has a flexural rigidity Refer to Col 3 Lines 1-8). Although, the mass of the enclosure subsystem being less than 55% of a standardized mass of the bed subsystem and/or wherein at least one of the rods is configured within the enclosure subsystem when assembled at rest to have a radius of curvature at all points along the path of the rod that is greater than or equal to 0.20 of an effective radius of the rebounding bed and/or at least one of the rods is a flexible rod or semi-rigid rod, has a flexural rigidity between 1,000 and 18,500 lbXin^2 is not expressly taught, the Office takes the position that Semrau et al acknowledges that such lightweight design based on suitable materials is desired and since Applicant does not provide criticality of being less than 55% over other percentages other than being more lightweight and/or one material over the other in the art, and/or range of flexibility over similar ranges such modification in material and/or dimensions to come to the claimed percentages would have been obvious through routine experimentation to reach/produced such expected results and therefore does not patentably distinguish the invention over prior arts. And further modify dimensions from selected known materials in the art would have been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 & . Refer to MPEP 2144.04 IV.     CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.
Regarding Claims 26-30, VanElverdinghe teaches a trampoline system comprising:                                 a frame subsystem 150;                                 a bed subsystem 310 supported by the frame subsystem, the bed subsystem comprising a bed perimeter that defines a perimeter area (Refer to Paragraph [0012]); and                                 an enclosure subsystem coupled to the bed subsystem 310 (Refer to Fig. 3 to depict that the net 102 is coupled to the bed subsystem 310), the enclosure subsystem comprising a net 102 and a plurality of arched rods 101,301 that support the net 102, at least one of the of rods having a first end area and a second end area, the first end area being coupled to at least the bed subsystem or the frame subsystem, and the second end area being coupled to at least the bed subsystem or the frame subsystem (Refer to Figs. 1-3 to depict that first and second areas are coupled to the frame subsystem 150);                                wherein at least one of rods 101 extends upwardly at a glancing angle of less than 80 degrees (Refer to Paragraph [0018]).                               VanElverdinghe fails to expressly disclose wherein the mass of the enclosure subsystem being less than 11% of the mass of the shipping weight of the trampoline system, the mass of the enclosure subsystem being less than 55% of a standardized mass of the bed subsystem and/or the rods are configured such that the bed subsystem supports at least 30% of the loaded weight of the rods and/or and the trampoline system is able to provide an enclosure impact weight rating of 11 times the mass of the enclosure subsystem. Semrau et al teaches a trampoline system comprising a frame subsystem, bed subsystem, and an enclosure system wherein Semrau teaches that such system is lightweight made from a lightweight material for easy transportation (Refer to Col 3 Lines 1-8). Although, the mass of the In re Leshin, 125 USPQ 416 & . Refer to MPEP 2144.04 IV.     CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784